COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Raymond Etheridge v. Northgate Vertical LP d/b/a Cressent North
                           Point Apartments

Appellate case number:     01-21-00595-CV

Trial court case number: 1159899

Trial court:               County Civil Court at Law No. 4 of Harris County

        On March 11, 2022, Appellant Raymond Ethridge filed a Motion to Correct the
Reporter’s Record. In his motion, Appellant asserts that on page 4, line 18 of the reporter’s
record of the August 3, 2021 hearing on Appellee Northgate Vertical LP d/b/a Cressent North
Point Apartments’ motion for summary judgment, a remark made by Appellee’s counsel was
attributed to Appellant’s counsel in error. The context of the statement—specifically, the trial
court’s comments immediately before and after the statement— and the content of the statement
indicate Appellant is correct. In addition, the certificate of conference in Appellant’s motion
indicates Appellee is unopposed to the motion to correct the reporter’s record.

        On April 7, 2022, Appellant and Appellee were ordered to advise the Court within seven
days whether they will agree pursuant to Rule 34.6(e)(1)1 to correct the identified error on page
4, line 18 of the reporter’s record of the August 3, 2021 summary judgment hearing. On April
14, 2022, Appellant filed a letter indicating he will agree to the correction. Appellee did not
timely respond to the Court’s order.

       Appellee is ordered within seven days of the date of this order to advise the Court
whether it agrees to the identified correction in the reporter’s record. Failure of Appellee to
respond by the due date will be construed by this Court as Appellee’s agreement to correct the


1
       Texas Rule of Appellate Procedure 34.6(e)(1) states:

           Correction of Inaccuracies by Agreement. The parties may agree to correct an
           inaccuracy in the reporter’s record, including an exhibit, without the court reporter’s
           recertification.

       TEX. R. APP. P. 34.6(e)(1).
error at issue pursuant to Rule 34.6(e)(1). Should that occur, the reporter’s record will be
deemed corrected as of April 28, 2022.

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: April 21, 2022